Citation Nr: 0938895	
Decision Date: 10/14/09    Archive Date: 10/22/09	

DOCKET NO.  07-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from October 1946 to 
February 1948.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Veteran requested and 
was properly scheduled and notified for a Travel Board 
hearing to be conducted at the RO in October 2007, but he 
thereafter failed to appear for the scheduled hearing.  There 
is no motion for a new hearing based upon good cause.  The 
Veteran's motion for an advance upon the docket was granted 
by the Board in September 2009.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although there are no service treatment records 
available, there is a complete absence of any objective 
medical or other evidence which in any way shows or suggests 
that the Veteran sustained a chronic right ankle injury 
during service, which remained chronically symptomatic for 
decades following service separation, and he did not submit 
any particular evidence of current right ankle disability at 
present; although VA outpatient treatment records created 
well over 50 years after the Veteran separated from service 
noted the Veteran's complaints of right ankle pain, they also 
noted arthritis of multiple other joints including both knees 
and hands, and there is a complete absence of any competent 
clinical evidence or opinion which in any way shows or 
suggests that current right ankle disability is in any way 
attributable to some incident, injury or disease of active 
military service over five decades earlier.  


CONCLUSION OF LAW

A right ankle disability was not incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of any evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in January 2006, 
prior to the issuance of the rating decision now on appeal 
from September 2006.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession. 

The RO conducted a thorough and repeated search in attempting 
to locate any available service treatment records for the 
Veteran.  Requests to the National Personnel Records Center 
(NPRC) were met with a response that the Veteran's service 
treatment records were likely fire-related.  An attempt to 
find Surgeon General records or sick reports was also 
unsuccessful.  The RO created a formal memorandum on 
unavailability of service treatment records, which include 
notification of the Veteran of this unfortunate fact, and 
requested the Veteran himself to provide any copies of 
service treatment or other service records which he might 
have in his possession.  The memorandum of nonavailability 
documents all efforts at obtaining service treatment records 
for the Veteran, and it is clear that any further efforts in 
this regard would be futile.  

In his initial claim for service connection for right ankle 
disability, filed in December 2005, at age 78, 57 years after 
he was separated from service, the Veteran indicated that he 
injured his right ankle during service for which he was 
hospitalized for some nine days in Kobe, Japan, but he never 
reported seeking or needing any form of medical attention for 
this right ankle at any time from service separation up until 
present.  He did not complete any medical release forms, so 
VA was unable to attempt collection of any records 
documenting an objective chronicity of right ankle symptoms 
from service separation in 1946 up until present.  The 
Veteran had more recently sought treatment with VA as an 
outpatient commencing in 2003, and those records were 
obtained and included in the claims folder.  All known 
available evidence has been collected, and the duties to 
notify and assist are satisfied.  38 U.S.C.A. §§  5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board considered referring this claim and the Veteran for 
a VA examination with record review and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
However, although the Veteran's subjective reports of a right 
ankle injury during service are not particularly incredible, 
the fact remains that there is simply no objective evidence 
of any right ankle injury or chronic symptoms or disability 
of any kind at any time during or for some 55 years following 
service separation.  In the absence of any objective evidence 
indicating the possibility of a discrete or identifiable 
injury during service, referring this claim with a review of 
the record to a VA physician for examination would 
necessarily require complete speculation on the doctor's 
part.  Under these circumstances, there is no duty to obtain 
such VA examination, and the claim has not been remanded for 
that purpose.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain listed chronic disabilities, 
such as arthritis, if they are shown to have become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The Veteran filed this claim in 2005 at age 78, 
some 57 years after he was separated from service.  As above 
noted, there are no service treatment records available.  The 
Veteran has consistently reported that he fell from a 
gangplank while boarding a ship and that his right ankle was 
caught on the bottom step of the gangplank and that he hung 
suspended from the right ankle until helped out of this 
predicament.  He reports being treated at an Army hospital in 
Kobe, Japan, and being hospitalized for some nine days.  He 
very specifically does not report that the ankle was 
fractured or that he was casted, but has stated that he 
recalls ligaments in the ankle were pulled and that his 
hospitalization was primarily to allow for the acute ankle 
injury to mend.  He reports that this incident occurred in 
August or September 1947.  

It is known from service personnel records on file that the 
Veteran served on active duty until the following year in 
February 1948.  There is no indication in the Veteran's 
enlisted record and report of separation with honorable 
discharge that he was separated prior to the expiration of 
his ordinary enlistment for right ankle disability.  The 
Veteran does appear to have been separated at one year, four 
months, and 20 days for the convenience of the Government, 
but there is no indication in the available records that the 
Veteran's period of military service was limited as a result 
of any injury or disease incurred in service, including a 
right ankle injury.

Following service separation, there is essentially a complete 
absence of any evidence which in any way shows or suggests 
that the Veteran had right ankle arthritis to any degree 
within one year after service separation or that he sought or 
required any medical treatment for chronic right ankle 
symptoms at any time following service separation for well 
over 50 years.  

VA outpatient treatment records commencing in 2003 do note 
the Veteran complaining of arthritis with pain in his hands 
and right thumb and both knees and the right ankle.  
Neurologically, motor strength and tone was noted to be 
normal with strength at 5/5 of both upper and lower 
extremities with no atrophy, and gait was normal.  The 
Veteran was noted to have arthritis generically, but there 
are no specific diagnoses provided for the Veteran's right 
ankle, in terms of a discrete or identifiable right ankle 
disability.  Outpatient treatment records do note the Veteran 
complaining of ankle symptoms since service but pain was 
noted to be "intermittent and very mild for these many yrs 
but now hre noticed more frequent mild to moderate dull pain 
in the lt ankle; not assoc with weakness."  Again, arthritis 
and degenerative joint disease are noted generically, but 
there is no particular diagnosis made for the Veteran's right 
ankle.  

A clear preponderance of the evidence on file is against the 
Veteran's claim for service connection for a right ankle 
disability.  It is certainly unfortunate that the service 
treatment records are not available for review, and as the RO 
previously notified him, the Veteran may rest assured that if 
these records are ever identified, the claim will be 
reviewed, and any subsequent allowance for right ankle 
disability would be made effective to the date of the current 
pending claim.  

However, the Veteran has not alleged that he broke his right 
ankle or that the right ankle was casted or immobilized, but 
has only mentioned that the ankle ligaments were strained or 
sprained and that after nine days of rest, he was returned to 
duty where he was apparently able to complete the remainder 
of his enlistment without significant limitation.  More 
importantly, there is a complete absence of any objective 
evidence showing chronicity of right ankle symptoms at any 
time from service separation in 1948 up until the time that 
the Veteran in his mid-seventies was provided VA outpatient 
treatment for complaints of multiple arthritic pain of the 
hands, knees, and both ankles.  Even these recent VA 
outpatient treatment records do not include any specific 
finding or diagnosis of right ankle disability at present, 
although they strongly suggest there is arthritis of the 
right ankle, as well as of multiple other joints for the 
Veteran at present.

The Veteran should understand that the Board does not 
necessarily find that his report of acute right ankle injury 
during service is lacking in credibility.  Even assuming that 
the Veteran did incur a sprained or twisted ankle during 
service, the problem in this case is the complete absence of 
any objective evidence of chronicity of symptoms during and 
for 50 years after service separation.  The Veteran is 
certainly competent to provide a statement of his 
recollection of the acute injury during service, but he does 
not have the requisite medical expertise to provide a 
competent clinical opinion that current arthritic changes of 
the right ankle are specifically attributable to this acute 
injury during service some 57 years earlier.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  VA outpatient 
treatment records certainly note complaints of multiple joint 
arthritis at present and these records do not indicate that 
the right ankle is significantly more affected than any other 
particular joint pain at present.  

There is no objective evidence of right ankle acute injury 
during service or chronicity of right ankle symptoms during 
and following service separation, and no clear diagnosis of 
right ankle disability at present, beyond arthritic changes 
of that joint, similarly affecting multiple other joints in 
the Veteran at present.  There is no basis to conclude that 
current right ankle arthritis is attributable to a discrete 
and identifiable injury during service.  

ORDER

Entitlement to service connection for a right ankle 
disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


